                 Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 1 of 30




 1

 2

 3

 4

 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8
      MICHAEL EPSTEIN, Individually and on
 9    Behalf of All Others Similarly Situated,
                                                          Case No.
10                           Plaintiff,
                                                          CLASS ACTION COMPLAINT FOR
11           v.                                           VIOLATIONS OF SECTIONS 14(a) AND
                                                          20(a) OF THE SECURITIES
12    CRAY INC., STEPHEN C. KIELY, PETER                  EXCHANGE ACT OF 1934
      J. UNGARO, SALLY G. NARODICK,
13    DANIEL C. REGIS, DR. PRITHVIRAJ                     JURY TRIAL DEMANDED
      BANERJEE, CATRIONA M. FALLON,
14    BRIAN V. TURNER, MAX L.
      SCHIRESON, and STEPHEN E. GOLD,
15
                             Defendants.
16

17

18          Plaintiff Michael Epstein (“Plaintiff”), by his undersigned attorneys, alleges upon personal

19 knowledge with respect to himself, and information and belief based upon, inter alia, the

20 investigation of counsel as to all other allegations herein, as follows:

21                                        NATURE OF THE ACTION

22          1.       This action is brought as a class action by Plaintiff on behalf of himself and the

23 other public holders of the common stock of Cray Inc. (“Cray” or the “Company”) against the

24 Company and the members of the Company’s board of directors (collectively, the “Board” or

25 “Individual Defendants,” and, together with Cray, the “Defendants”) for their violations of

26 Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

27 §§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R. 240.14a-9, and Regulation G, 17 C.F.R. § 244.100,

28                                                  -1-
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
     SECTIONS 14(a) AND 20(a) OF THE
     SECURITIES EXCHANGE ACT OF 1934
                 Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 2 of 30




 1 in connection with the proposed merger (the “Proposed Transaction”) between Cray and Hewlett

 2 Packard Enterprise Company (“HP”).

 3          2.       On May 16, 2019, the Board caused the Company to enter into an agreement and

 4 plan of merger (“Merger Agreement”), pursuant to which the Company’s shareholders stand to

 5 receive $35.00 in cash for each share of Cray stock they own (the “Merger Consideration”).

 6          3.       On June 12, 2019, in order to convince Cray shareholders to vote in favor of the

 7 Proposed Transaction, the Board authorized the filing of a materially incomplete and misleading

 8 Form PREM14A Preliminary Proxy Statement with the Securities and Exchange Commission

 9 (“SEC”), in violation of Sections 14(a) and 20(a) of the Exchange Act. On June 25, 2019, the

10 Company filed a Form DEFM14A Definitive Proxy Statement (the “Proxy”) that did not correct

11 the incomplete and misleading nature of the preliminary proxy. The materially incomplete and

12 misleading Proxy violates both Regulation G (17 C.F.R. § 244.100) and SEC Rule 14a-9 (17

13 C.F.R. 240.14a-9), each of which constitutes a violation of Section 14(a) and 20(a) of the Exchange

14 Act.

15          4.       While touting the fairness of the Merger Consideration to the Company’s

16 shareholders in the Proxy, Defendants have failed to disclose certain material information that is

17 necessary for shareholders to properly assess the fairness of the Proposed Transaction, thereby

18 violating SEC rules and regulations and rendering certain statements in the Proxy materially

19 incomplete and misleading.

20          5.       In particular, the Proxy contains materially incomplete and misleading information

21 concerning: (i) the financial projections for the Company that were prepared by the Company and

22 relied on by Defendants in recommending that Cray shareholders vote in favor of the Proposed

23 Transaction; and (ii) the summary of certain valuation analyses conducted by Cray’s financial

24 advisor, Morgan Stanley & Co. LLC (“Morgan Stanley”) in support of its opinion that the Merger

25 Consideration is fair to shareholders on which the Board relied.

26

27
                                                    -2-
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
                 Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 3 of 30




 1          6.       It is imperative that the material information that has been omitted from the Proxy

 2 is disclosed prior to the forthcoming vote to allow the Company’s shareholders to make an

 3 informed decision regarding the Proposed Transaction.

 4          7.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

 5 Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’

 6 violation of: (i) Regulation G (17 C.F.R. § 244.100); and (ii) Rule 14a-9 (17 C.F.R. 240.14a-9).

 7 Plaintiff seeks to enjoin Defendants from holding the shareholder vote on the Proposed Transaction

 8 and taking any steps to consummate the Proposed Transaction unless, and until, the material

 9 information discussed below is disclosed to Cray shareholders sufficiently in advance of the vote

10 on the Proposed Transaction or, in the event the Proposed Transaction is consummated, to recover

11 damages resulting from the Defendants’ violations of the Exchange Act.

12                                    JURISDICTION AND VENUE

13          8.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

14 Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

15 violations of Section 14(a) and 20(a) of the Exchange Act.

16          9.       Personal jurisdiction exists over each Defendant either because the Defendant

17 conducts business in or maintains operations in this District, or is an individual who is either

18 present in this District for jurisdictional purposes or has sufficient minimum contacts with this

19 District as to render the exercise of jurisdiction over Defendant by this Court permissible under

20 traditional notions of fair play and substantial justice.

21          10.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

22 78aa, as well as under 28 U.S.C. § 1391, because Cray is incorporated in this District.

23                                                PARTIES

24          11.      Plaintiff is, and at all relevant times has been, a holder of Cray common stock.

25

26

27
                                                      -3-
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 4 of 30




 1          12.    Defendant Cray is incorporated in Washington and maintains its principal executive

 2 offices at 901 Fifth Avenue, Suite 1000, Seattle, WA 98164. The Company’s common stock trades

 3 on the NASDAQ under the ticker symbol “CRAY.”

 4          13.    Individual Defendant Stephen C. Kiely is Cray’s Chairman and has been a director

 5 of Cray since April 2000.

 6          14.    Individual Defendant Peter J. Ungaro is Cray’s President, Chief Executive Officer

 7 and has been a director of Cray since August 2005.

 8          15.    Individual Defendant Sally G. Narodick has been a director of Cray since October

 9 2004.

10          16.    Individual Defendant Daniel C. Regis has been a director of Cray since April 2003.

11          17.    Individual Defendant Dr. Prithviraj Banerjee has been a director of Cray since May

12 2013.

13          18.    Individual Defendant Catriona M. Fallon has been a director of Cray since

14 December 2017.

15          19.    Individual Defendant Brian V. Turner has been a director of Cray since April 2016.

16          20.    Individual Defendant Max L. Schireson has been a director of Cray since July 2014.

17          21.    Individual Defendant Stephen E. Gold has been a director of Cray since February

18 2019.

19          22.    The Individual Defendants referred to in paragraphs 13-21 are collectively referred

20 to herein as the “Individual Defendants” and/or the “Board.”

21                                CLASS ACTION ALLEGATIONS

22          23.    Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23 on behalf of himself

23 and the other public shareholders of Cray (the “Class”). Excluded from the Class are Defendants

24 herein and any person, firm, trust, corporation, or other entity related to or affiliated with any

25 Defendant.

26          24.    This action is properly maintainable as a class action because:

27
                                                    -4-
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 5 of 30




 1                 a.      The Class is so numerous that joinder of all members is impracticable. As

 2         of June 24, 2019, there were approximately 41,000,000 shares of Cray common stock

 3         outstanding, held by hundreds of individuals and entities scattered throughout the country.

 4         The actual number of public shareholders of Cray will be ascertained through discovery;

 5                 b.      There are questions of law and fact that are common to the Class that

 6         predominate over any questions affecting only individual members, including the

 7         following:

 8                         i)        whether Defendants disclosed material information that includes

 9                                   non-GAAP financial measures without providing a reconciliation of

10                                   the same non-GAAP financial measures to their most directly

11                                   comparable GAAP equivalent in violation of Section 14(a) of the

12                                   Exchange Act;

13                         ii)       whether Defendants have misrepresented or omitted material

14                                   information concerning the Proposed Transaction in the Proxy in

15                                   violation of Section 14(a) of the Exchange Act;

16                         iii)      whether the Individual Defendants have violated Section 20(a) of

17                                   the Exchange Act; and

18                         iv)       whether Plaintiff and other members of the Class will suffer

19                                   irreparable harm if compelled to vote their shares regarding the

20                                   Proposed Transaction based on the materially incomplete and

21                                   misleading Proxy.

22                 c.      Plaintiff is an adequate representative of the Class, has retained competent

23         counsel experienced in litigation of this nature, and will fairly and adequately protect the

24         interests of the Class;

25                 d.      Plaintiff’s claims are typical of the claims of the other members of the Class

26         and Plaintiff does not have any interests adverse to the Class;

27
                                                     -5-
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 6 of 30




 1                  e.     The prosecution of separate actions by individual members of the Class

 2          would create a risk of inconsistent or varying adjudications with respect to individual

 3          members of the Class, which would establish incompatible standards of conduct for the

 4          party opposing the Class;

 5                  f.     Defendants have acted on grounds generally applicable to the Class with

 6          respect to the matters complained of herein, thereby making appropriate the relief sought

 7          herein with respect to the Class as a whole; and

 8                  g.     A class action is superior to other available methods for fairly and

 9          efficiently adjudicating the controversy.

10                                 SUBSTANTIVE ALLEGATIONS

11 I.       The Proposed Transaction

12          25.     Cray designs, develops, manufactures, markets and services computer products for

13 high end computing, data analytics, and AI markets. The Company’s products include

14 supercomputers, high-performance storage, data analytics, and AI solutions. The products are

15 offered individually, integrated into a complete solution, or hosted in the cloud. Cray’s solutions

16 are based on four models: (1) tightly integrated supercomputing designed throughout for

17 scalability and sustained performance; (2) customizable cluster supercomputing based on highest-

18 performance, industry-standard components; (3) robust high-performance storage solutions; and

19 (4) integrated solutions for graph analysis, large-scale analytics, and AI applications.

20          26.     On May 17, 2019, Cray and HP issued a joint press release announcing the

21 Proposed Transaction, which states in pertinent part:

22          SAN JOSE, Calif. & SEATTLE--(BUSINESS WIRE)--Hewlett Packard Enterprise
            (NYSE:HPE) and Cray Inc. (Nasdaq: CRAY), a global supercomputer leader,
23          today announced that the companies have entered into a definitive agreement under
            which HPE will acquire Cray for $35.00 per share in cash, in a transaction valued
24          at approximately $1.3 billion, net of cash.
25          “Answers to some of society’s most pressing challenges are buried in massive
26          amounts of data,” said Antonio Neri, President and CEO, HPE. “Only by
            processing and analyzing this data will we be able to unlock the answers to critical
27
                                                    -6-
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 7 of 30



           challenges across medicine, climate change, space and more. Cray is a global
 1         technology leader in supercomputing and shares our deep commitment to
 2         innovation. By combining our world-class teams and technology, we will have the
           opportunity to drive the next generation of high performance computing and play
 3         an important part in advancing the way people live and work.”

 4         The Explosion of Data is Driving Strong HPC Growth
 5
           The explosion of data from artificial intelligence, machine learning, and big data
 6         analytics and evolving customer needs for data-intensive workloads are driving a
           significant expansion in HPC.
 7
           Over the next three years the HPC segment of the market and associated storage
 8         and services is expected to grow from approximately $28 billion in 2018 to
           approximately $35 billion in 2021, a compound annual growth rate1 of
 9
           approximately 9 percent. Exascale is a growing segment of overall HPC
10         opportunities and more than $4 billion of Exascale opportunities are expected to be
           awarded over the next five years.
11
           Addressing complex challenges and advancing critical academic research,
12         including predicting future weather patterns, delivering breakthrough medical
           discoveries, and preventing cyber-attacks, requires significant computational
13
           capabilities, up to and through Exascale level architecture. Exascale capable
14         systems enable solutions to these problems with much greater precision and insight.

15         “This is an amazing opportunity to bring together Cray’s leading-edge technology
           and HPE’s wide reach and deep product portfolio, providing customers of all sizes
16         with integrated solutions and unique supercomputing technology to address the full
17         spectrum of their data-intensive needs,” said Peter Ungaro, President and CEO of
           Cray. “HPE and Cray share a commitment to customer-centric innovation and a
18         vision to create the global leader for the future of high performance computing and
           AI. On behalf of the Cray Board of Directors, we are pleased to have reached an
19         agreement that we believe maximizes value and are excited for the opportunities
           that this unique combination will create for both our employees and our customers.”
20

21         Cray is a Leading Innovator in Supercomputer Solutions

22         Cray is the premier provider of high-end supercomputing solutions that address
           customers’ most challenging, data-intensive workloads for making critical
23         decisions. Cray has a leadership position in the top 100 supercomputer installations
           around the globe. With a history tying back to Cray Research, which was founded
24         in 1972, Cray is headquartered in Seattle, Washington, with US-based
25         manufacturing, and approximately 1,300 employees worldwide. The company
           delivered revenue of $456 million in its most recent fiscal year, up 16 percent year
26         over year.

27
                                                  -7-
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 8 of 30



           Cray’s supercomputing systems, delivered through their current generation XC and
 1         CS platforms, and next-generation Shasta series platform, have the ability to handle
 2         massive data sets, converged modeling, simulation, AI, and analytics workloads. In
           addition to supercomputers, they offer high-performance storage, low-latency high
 3         performance HPC interconnects, a full HPC system software stack and
           programming environment, data analytics, and AI solutions – all currently
 4         delivered through integrated systems.
 5
           Cray recently announced an Exascale supercomputer contract for over $600 million
 6         for the U.S. Department of Energy’s Oak Ridge National Laboratory. The system,
           which is targeted to be the world’s fastest system, will enable groundbreaking
 7         research and AI at unprecedented scale, using Cray’s new Shasta system
           architecture and Slingshot interconnect. The company was also part of an award
 8         with Intel for the first U.S. Exascale contract from the U.S. Department of Energy’s
           Argonne National Laboratory, with Cray’s portion of the contract valued at over
 9
           $100 million.
10
           Cray Strengthens and Expands HPE’s High Performance Computing
11         Portfolio
12         High performance computing is a key component of HPE’s vision and growth
           strategy and the company currently offers world-class HPC solutions, including
13
           HPE Apollo and SGI, to customers worldwide. This portfolio will be further
14         strengthened by leveraging Cray’s foundational technologies and adding
           complementary solutions. The combined company will also reach a broader set of
15         end markets, offering enterprise, academic and government customers a broad
           range of solutions and deep expertise to solve their most complex problems.
16         Together, HPE and Cray will have enhanced opportunities for growth and the
17         integrated platform, scale and resources to lead the Exascale era of high
           performance computing.
18
           The combination of HPE and Cray is expected to deliver significant customer
19         benefits including:
               Future HPC-as-a-Service and AI / ML analytics through HPE GreenLake
20             A comprehensive end-to-end portfolio of HPC infrastructure – compute,
21                 high-performance storage, system interconnects, software and services
                   supplementing existing HPE capabilities to address the full spectrum of
22                 customers’ data-intensive needs
               Differentiated next-generation technology addressing data intensive
23                 workloads
               Increased innovation and technological leadership from leveraging greater
24                 scale, combined talent and expanded technology capabilities
25             Enhanced supply chain capabilities leveraging US-based manufacturing

26         Significant Economic Upside Expected to be Realized from the Combination

27
                                                  -8-
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 9 of 30



           Bringing together HPE and Cray enables an enhanced financial profile for the
 1         combined company that includes several revenue growth opportunities and cost
 2         synergies.

 3         The companies expect the combination to drive significant revenue growth
           opportunities by:
 4             Capitalizing on the growing HPC segment of the market and Exascale
                  opportunities
 5
               Enhancing HPE’s customer base with a complementary footprint in federal
 6                business and academia and the company’s ability to accelerate commercial
                  supercomputing adoption
 7             Introducing new offerings in AI / ML and HPC-as-a-service with HPE
                  GreenLake
 8
           We also expect to deliver significant cost synergies through efficiencies and by
 9
           leveraging proprietary Cray technology, like the Slingshot interconnect, to lower
10         costs and improve product performance.

11         Transaction Details
12         As a result of the enhanced financial profiles of the combined companies, the deal
           is expected to be accretive to HPE non-GAAP operating profit and earnings in the
13
           first full year following the close.
14
           As part of the transaction, HPE expects to incur one-time integration costs that will
15         be absorbed within HPE’s FY20 free cash flow outlook of $1.9B to $2.1B that
           remains unchanged.
16

17         The transaction is expected to close by the first quarter of HPE’s fiscal year 2020,
           subject to regulatory approvals and other customary closing conditions.
18
           Investment Community Conference Call
19
           HPE will conduct a live audio webcast of its conference call to discuss HPE’s
20         acquisition of Cray. The call is scheduled for Friday, May 17th, at 8:30 a.m. ET /
21         5:30      a.m.    PT,      and      the     webcast     will      be      available
           at www.hpe.com/investor/2019Q2HPETOACQUIRECRAY
22
           HPE Q2 FY19 Earnings Announcement
23
           As a reminder, Hewlett Packard Enterprise (NYSE: HPE) will conduct a live audio
24         webcast of its conference call to review its financial results for the second quarter
25         of fiscal 2019, which ended April 30, 2019.
           The call is scheduled for Thursday, May 23, at 4:30 p.m. ET / 1:30 p.m. PT, and
26         the webcast will be available at www.hpe.com/investor/2019Q2Webcast.

27
                                                   -9-
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
               Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 10 of 30



             About Hewlett Packard Enterprise
 1

 2           Hewlett Packard Enterprise is a global technology leader focused on developing
             intelligent solutions that allow customers to capture, analyze and act upon data
 3           seamlessly from edge to cloud. HPE enables customers to accelerate business
             outcomes by driving new business models, creating new customer and employee
 4           experiences, and increasing operational efficiency today and into the future.
 5
             About Cray
 6
             Cray Inc. (Nasdaq:CRAY) combines computation and creativity so visionaries can
 7           keep asking questions that challenge the limits of possibility. Drawing on more than
             45 years of experience, Cray develops the world’s most advanced supercomputers,
 8           pushing the boundaries of performance, efficiency and scalability. Cray continues
             to innovate today at the convergence of data and discovery, offering a
 9
             comprehensive portfolio of supercomputers, high-performance storage, data
10           analytics and artificial intelligence solutions. Go to www.Cray.com for more
             information.
11

12
             27.     Cray is well-positioned for financial growth and the Merger Consideration fails to
13
     adequately compensate the Company’s shareholders. It is imperative that Defendants disclose the
14
     material information they have omitted from the Proxy, discussed in detail below, so that the
15
     Company’s shareholders can properly assess the fairness of the Merger Consideration for
16
     themselves and make an informed decision concerning whether or not to vote in favor of the
17
     Proposed Transaction.
18
             28.     If the false and/or misleading Proxy is not remedied and the Proposed Transaction
19
     is consummated, Defendants will directly and proximately have caused damages and actual
20
     economic loss (i.e. the difference between the value to be received as a result of the Proposed
21
     Transaction and the true value of their shares prior to the merger), in an amount to be determined
22
     at trial, to Plaintiff and the Class.
23
     II.     The Materially Incomplete and Misleading Proxy
24
             29.     On June 25, 2019, Defendants caused the Proxy to be filed with the SEC in
25
     connection with the Proposed Transaction. The Proxy solicits the Company’s shareholders to vote
26
     in favor of the Proposed Transaction. Defendants were obligated to carefully review the Proxy
27
                                                    - 10 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 11 of 30




 1 before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it

 2 did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

 3 and/or omits material information that is necessary for the Company’s shareholders to make an

 4 informed decision concerning whether to vote in favor of the Proposed Transaction, in violation

 5 of Sections 14(a) and 20(a) of the Exchange Act.

 6          The Materially Misleading Sales Process

 7          30.     According to the Background of the Merger, on December 14, 2017, Cray and HP

 8 signed a confidentiality agreement that did not include a standstill provision. Proxy 14. The

 9 Background of the Merger section does not mention that Cray and HP signed another

10 confidentiality agreement, so presumably the December 14, 2017 confidentiality agreement

11 without a standstill agreement was the only confidentiality agreement the parties used during the

12 course of the negotiations.

13          31.     On April 11, 2019, Cray and Company A entered into a confidentiality agreement

14 that did include a standstill provision which terminated when Cray executed a definitive

15 acquisition agreement with another party or the commencement of a tender offer for 50% or more

16 of Cray’s outstanding voting power. Id. at 17-18.

17          32.     The Proxy does not disclose why Company A was required to sign a confidentiality

18 agreement that contained a standstill provision while HP was not. Additionally, the Proxy does not

19 state whether or not Company A was aware of the fact that HP’s confidentiality agreement did not

20 contain a standstill provision. The existence of a standstill provision, and other parties’ knowledge

21 of whether or not a standstill is in place for all bidders, is material information because it directly

22 relates to the parties ability to make a better offer. Forcing one party to include a standstill

23 provision while allowing another party to be without one in secret shows one bidder is being

24 favored over the other. Without this information, shareholders are unable to determine if the sales

25 process was truly fair, and thereby determine if the Merger Consideration is truly a fair

26 representation of the Company’s value.

27
                                                    - 11 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 12 of 30




 1          The Materiality of Financial Projections

 2          33.     A company’s financial forecasts are material information a board relies on to

 3 determine whether to approve a merger transaction and recommend that shareholders vote to

 4 approve the transaction. Here, the Proxy discloses “[o]ur management made available prospective

 5 financial information about Cray [] for use in connection with the financial analyses performed by

 6 Morgan Stanley with respect to delivering its fairness opinion to our Board. Our management

 7 provided the same projections to Morgan Stanley and our Board. A subset of this information was

 8 delivered to HP[] to assist with its due diligence review.” Id. at 31.

 9          34.     When soliciting proxies from shareholders, a company must furnish the

10 information found in Schedule 14A (codified as 17 C.F.R. § 240.14a-101). Item 14 of Schedule

11 14A sets forth the information a company must disclose when soliciting proxies regarding mergers

12 and acquisitions. In regard to financial information, companies are required to disclose “financial

13 information required by Article 11 of Regulation S-X[,]” which includes Item 10 of Regulation S-

14 K. See Item 14(7)(b)(11) of 17 C.F.R. § 240.14a-101.

15          35.     Under Item 10 of Regulation S-K, companies are encouraged to disclose

16 “management’s projections of future economic performance that have a reasonable basis and are

17 presented in an appropriate format.” 17 C.F.R. § 229.10(b). Although the SEC recognizes the

18 usefulness of disclosing projected financial metrics, the SEC cautions companies to “take care to

19 assure that the choice of items projected is not susceptible of misleading inferences through

20 selective projection of only favorable items.” 17 C.F.R. § 229.10(b)(2).

21          36.     In order to facilitate investor understanding of the Company’s financial projections,

22 the SEC provides companies with certain factors “to be considered in formulating and disclosing

23 such projections[,]” including:

24          (i) When management chooses to include its projections in a Commission filing,
            the disclosures accompanying the projections should facilitate investor
25          understanding of the basis for and limitations of projections. In this regard investors
            should be cautioned against attributing undue certainty to management’s
26          assessment, and the Commission believes that investors would be aided by a
            statement indicating management’s intention regarding the furnishing of updated
27
                                                    - 12 -
28 CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
             Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 13 of 30



            projections. The Commission also believes that investor understanding would be
 1          enhanced by disclosure of the assumptions which in management’s opinion are
            most significant to the projections or are the key factors upon which the financial
 2          results of the enterprise depend and encourages disclosure of assumptions in a
            manner that will provide a framework for analysis of the projection.
 3
            (ii) Management also should consider whether disclosure of the accuracy or
 4          inaccuracy of previous projections would provide investors with important insights
            into the limitations of projections. In this regard, consideration should be given to
 5          presenting the projections in a format that will facilitate subsequent analysis of the
            reasons for differences between actual and forecast results. An important benefit
 6          may arise from the systematic analysis of variances between projected and actual
            results on a continuing basis, since such disclosure may highlight for investors the
 7          most significant risk and profit-sensitive areas in a business operation.
 8

 9 17 C.F.R. § 229.10(b)(3) (emphasis added).

10          37.    Here, Cray’s shareholders would clearly find complete and non-misleading
11 financial projections material in deciding how to vote, considering that in making its

12 recommendation that shareholders vote in favor of the Proposed Transaction, the Board

13 specifically relied on the financial forecasts to determine that “the Merger Agreement and the

14 transactions contemplated thereby are advisable, fair to and in the best interests of Cray and our

15 shareholders.” Proxy 21.

16          38.    As discussed further below, the non-GAAP financial projections here do not
17 provide Cray’s shareholders with a materially complete understanding of the assumptions and key

18 factors considered in developing financial projections, which assumptions, factors and other inputs

19 the Board reviewed.

20          The Financial Projections Relied on by the Board

21          39.    The Proxy discloses that the Company’s management “made available prospective

22 financial information about Cray [] for use in connection with the financial analyses performed by

23 Morgan Stanley with respect to delivering its fairness opinion to our Board. Our management

24 provided the same projections to Morgan Stanley and our Board.” Id. at 31.

25          40.    The Proxy further discloses that the assumptions used in the financial projections

26 were “ [i]n the view of our management . . . prepared on a reasonable basis, reflected the best

27
                                                    - 13 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 14 of 30




 1 estimates and judgments available to our management at the time and presented, to the best of our

 2 management’s knowledge and belief, the expected course of action and our expected future

 3 financial performance as of the date such information was prepared.” Id.

 4          41.     The Proxy goes on to disclose, inter alia, forecasted values for projected non-

 5 GAAP (Generally Accepted Accounting Principles) financial metrics for 2019 through 2023 for:

 6 (1) EBITDA, (2) EBIT and (3) unlevered free cash flow but fails to provide (i) the line items used

 7 to calculate these non-GAAP metrics nor (ii) a reconciliation of these non-GAAP projections to

 8 the most comparable GAAP measures. Id. at 32-33.

 9          42.     The Proxy defines EBITDA as “earnings before interest income/expense, taxes, and

10 depreciation and amortization. EBITDA is a non-GAAP financial measure and is not intended to

11 represent, or to be used, as a substitute for operating income and net income as a measure of

12 operating performance or for cash flows from operations as a measure of liquidity.” Id. at 32 n.3.

13 Nevertheless, the Proxy fails to disclose the line items used to calculate EBITDA, rendering the

14 Proxy materially false and/or misleading. Id.

15          43.     The Proxy defines EBIT as “earnings before interest income/expense and taxes, and

16 is burdened by stock-based compensation expense.” Id. at 33 n.3. Nevertheless, the Proxy fails to

17 disclose the line items used to calculate EBITDA, rendering the Proxy materially false and/or

18 misleading. Id.

19          44.     Additionally, the Proxy defines unlevered free cash flow (“UFCF”) as “EBIT plus

20 depreciation and amortization, minus taxes and capital expenditures, adjusted for changes in net

21 working capital. Unlevered free cash flow is a non-GAAP financial measure and is not intended

22 to represent, or to be used, as a substitute for operating income and net income as a measure of

23 operating performance or for cash flows from operations as a measure of liquidity.” Id. at 33 n.4.

24 Nevertheless, the Proxy fails to disclose all of the line items used to calculate UFCF, rendering the

25 Proxy materially false and/or misleading. Id.

26

27
                                                   - 14 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
             Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 15 of 30




 1          45.    Thus, the Proxy’s disclosure of these non-GAAP financial forecasts provides an

 2 incomplete and materially misleading understanding of the Company’s future financial prospects

 3 and the inputs and assumptions for which those prospects are based upon. It is clear that those

 4 inputs and assumptions were in fact forecasted and utilized in calculating the non-GAAP measures

 5 disclosed and relied on by the Board to recommend the Proposed Transaction in violation of

 6 Section 14(a) of the Exchange Act.

 7          46.    The financial projections disclosed on page 32-33 of the Proxy violate Section 14(a)

 8 of the Exchange Act because: (i) the use of such forecasted non-GAAP financial measures alone

 9 violates SEC Regulation G as a result of Defendants’ failure to reconcile those non-GAAP

10 measures to their closest GAAP equivalent or otherwise disclose the specific financial assumptions

11 and inputs used to calculate the non-GAAP measures; and (ii) they violate SEC Regulation 14a-9

12 because they are materially misleading, as shareholders are unable to discern the veracity of the

13 financial projections.

14          47.    As such, this information must be disclosed in order to cure the materially

15 misleading disclosures regarding both the financial projections developed by the Company as well

16 as the projections relied upon by the Company’s financial advisor.

17          The Financial Projections Violate Regulation G

18          48.    The SEC has acknowledged that potential “misleading inferences” are exacerbated

19 when the disclosed information contains non-GAAP financial measures1 and adopted Regulation

20 G2 “to ensure that investors and others are not misled by the use of non-GAAP financial

21 measures.”3

22   1
           Non-GAAP financial measures are numerical measures of future financial performance
23 that exclude amounts or are adjusted to effectively exclude amounts that are included in the most
   directly comparable GAAP measure. 17 C.F.R. § 244.101(a)(1).
24 2
           Item 10 of Regulations S-K and S-B were amended to reflect the requirements of
25 Regulation  G.
     3
26          SEC, Final Rule: Conditions for Use of Non-GAAP Financial Measures (Jan 22, 2003),
     available at https://www.sec.gov/rules/final/33-8176.htm (“SEC, Final Rule”).
27
                                                  - 15 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
             Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 16 of 30




 1          49.    Defendants must comply with Regulation G. More specifically, the Company must

 2 disclose the most directly comparable GAAP financial measure and a reconciliation (by schedule

 3 or other clearly understandable method) of the differences between the non-GAAP financial

 4 measure disclosed or released with the most comparable financial measure or measures calculated

 5 and presented in accordance with GAAP. 17 C.F.R. § 244.100. This is because the SEC believes

 6 “this reconciliation will help investors . . . to better evaluate the non-GAAP financial measures

 7 . . . . [and] more accurately evaluate companies’ securities and, in turn, result in a more accurate

 8 pricing of securities.”4

 9          50.    Moreover, the SEC has publicly stated that the use of non-GAAP financial

10 measures can be misleading.5 Former SEC Chairwoman Mary Jo White has stated that the frequent

11 use by publicly traded companies of unique company-specific non-GAAP financial measures (as

12 Cray included in the Proxy here) implicates the centerpiece of the SEC’s disclosures regime:

13          In too many cases, the non-GAAP information, which is meant to supplement the
            GAAP information, has become the key message to investors, crowding out and
14          effectively supplanting the GAAP presentation. Jim Schnurr, our Chief Accountant,
            Mark Kronforst, our Chief Accountant in the Division of Corporation Finance and
15          I, along with other members of the staff, have spoken out frequently about our
            concerns to raise the awareness of boards, management and investors. And last
16          month, the staff issued guidance addressing a number of troublesome practices
            which can make non-GAAP disclosures misleading: the lack of equal or greater
17          prominence for GAAP measures; exclusion of normal, recurring cash operating
            expenses; individually tailored non-GAAP revenues; lack of consistency; cherry-
18          picking; and the use of cash per share data. I strongly urge companies to carefully
            consider this guidance and revisit their approach to non-GAAP disclosures. I also
19          urge again, as I did last December, that appropriate controls be considered and that
            audit committees carefully oversee their company’s use of non-GAAP measures
20          and disclosures.6
21
     4
22          SEC, Final Rule.
     5
23        See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
   Evolving Views, Harvard Law School Forum on Corporate Governance and Financial Regulation
24 (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
   measures-the-secs-evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping Companies
25 Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at http://www.nytimes.com
   /2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-into-profits.html?_r=0.
26 6
          Mary Jo White, Keynote Address, International Corporate Governance Network Annual
27 Conference:  Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
                                               - 16 -
28 CLASS  ACTION  COMPLAINT   FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 17 of 30




 1          51.     The SEC has required compliance with Regulation G, including reconciliation

 2 requirements, in other merger transactions. Compare Youku Tudou Inc., et al., Correspondence 5

 3 (Jan. 11, 2016) (Issuer arguing that Rule 100(d) of Regulation G does not apply to non-GAAP

 4 financials relating to a business combination),7 with Youku Tudou Inc., et al., SEC Staff Comment

 5 Letter 1 (Jan. 20, 2016) (“[The SEC] note[s] that your disclosure of projected financial information

 6 is not in response to the requirements of, or pursuant to, Item 1015 of Regulation M-A and is thus

 7 not excepted from Rule 100 of Regulation G.”);8 see Harbin Electric, Inc., Correspondence 29

 8 (Aug. 12, 2011) (“Pursuant to the requirements of Regulation G, we have added a reconciliation

 9 of actual and projected EBIT to GAAP net income . . . .”).9

10          52.     Compliance with Regulation G is mandatory under Section 14(a), and non-

11 compliance constitutes a violation of Section 14(a). Thus, in order to bring the Proxy into

12

13
   GAAP, and Sustainability (June 27, 2016), available at https://www.sec.gov/news/speech/chair-
14 white-icgn-speech.html (emphasis added) (footnotes omitted).
     7
15          Available at https://www.sec.gov/Archives/edgar/data/1442596/000110465916089133/
     filename1.htm.
16   8
          Available at https://www.sec.gov/Archives/edgar/data/1442596/000000000016062042/
17 filename1.pdf.
     9
18           Available at https://www.sec.gov/Archives/edgar/data/1266719/000114420411046281/
     filename1.htm. See also Actel Corporation, SEC Staff Comment Letter 2 (Oct. 13, 2010)
19   (“Opinion of Actel’s Financial Advisor, page 24 . . . This section includes non-GAAP financial
     measures.      Please revise to provide the disclosure required by Rule 100
20   of Regulation G.”), available at https://www.sec.gov/Archives/edgar/data/907687/00000000001
     0060087/filename1.pdf. See also The Spectranetics Corp., SEC Staff Comment Letter 1 (July 18,
21   2017) (“Item 4. The Solicitation or Recommendation Certain Spectranetics Forecasts, page 39 . .
     . [P]rovide the reconciliation required under Rule 100(a) of Regulation G”), available at
22   https://www.sec.gov/Archives/edgar/data/789132/000000000017025180/filename1.pdf.                The
     SEC Office of Mergers and Acquisitions applied Regulation G in these transactions, which reflects
23   the SEC’s official position. Any claim that the SEC has officially sanctioned the use of non-GAAP
     financial forecasts for business combinations when the Board itself created and relied on such non-
24   GAAP forecasts to recommend a transaction such as the Proposed Transaction is incorrect. The
     SEC’s website provides certain unofficial guidance for certain matters, called Compliance and
25   Disclosure Interpretations (“C&DI’s”) which through the use of Q&As reflect the views of
     particular SEC staff and on which certain issuers have in the past claimed an exemption from
26   Regulation G. The SEC itself expressly disclaims C&DI’s as they are not regulations that have
     been reviewed by the SEC, and the SEC expressly states that they are not binding and should not
27   be relied on. See www.sec.gov/divisions/corpfin/cfguidance.shtml (last visited July 1, 2019).
                                                    - 17 -
28 CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 18 of 30




 1 compliance with Regulation G, Defendants must provide a reconciliation of the non-GAAP

 2 financial measures to their respective most comparable GAAP financial measures.

 3          The Financial Projections are Materially Misleading and Violate SEC Rule 14a-9

 4          53.    In addition to the Proxy’s violation of Regulation G, the lack of reconciliation or,

 5 at the very least, the line items utilized in calculating the non-GAAP measures renders the financial

 6 forecasts disclosed materially misleading as shareholders are unable to understand the differences

 7 between the non-GAAP financial measures and their respective most comparable GAAP financial

 8 measures. Nor can shareholders compare the Company’s financial prospects with similarly

 9 situated companies.

10          54.    Such projections are necessary to make the non-GAAP projections included in the

11 Proxy not misleading for the reasons discussed above. Indeed, Defendants acknowledge that

12 “[t]hese non-GAAP financial measures should not be viewed as a substitute for GAAP financial

13 measures, and may be different from non-GAAP financial measures used by other companies.

14 Furthermore, there are limitations inherent in non-GAAP financial measures, because they exclude

15 charges and credits that are required to be included in a GAAP presentation. Accordingly, these

16 non-GAAP financial measures should be considered together with, and not as an alternative to,

17 financial measures prepared in accordance with GAAP.” Proxy 32.

18          55.    Additionally, the Company’s presentation of the UFCF projections as a

19 reconciliation is confusing and misleading. The Proxy discloses what appears to be all of the line

20 items going from EBIT to UFCF. Id. at 33. However, when following the formula disclosed in

21 footnote 4, none of the calculations add up to the disclosed UFCF values. Id. This must mean that

22 either the definition of UFCF is flawed, or one of the line items has been further adjusted and not

23 disclosed. Either way, the Proxy presents the data in the UFCF projections as all that is necessary

24 to calculate UFCF. Clearly, this is not true.

25          56.    As such, financial projections are plainly material, and shareholders would clearly

26 want a complete and non-misleading understanding of those projections.

27
                                                   - 18 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 19 of 30




 1          57.     In order to cure the materially misleading nature of the projections under SEC Rule

 2 14a-9 as a result of the omitted information on page 32-33, Defendants must provide a

 3 reconciliation table of the non-GAAP financial measures to the most comparable GAAP measures.

 4          The Materially Misleading Financial Analyses

 5          58.     The summary of the valuation methodologies utilized by Morgan Stanley,

 6 including the utilization of certain of the non-GAAP financial projections described above by

 7 Morgan Stanley, in connection with its valuation analyses, (id. at 25) is misleading in violation of

 8 Regulation 14a-9. The opacity concerning the Company’s internal projections renders the

 9 valuation analyses described below materially incomplete and misleading, particularly as

10 companies formulate non-GAAP metrics differently. Once a proxy discloses internal projections

11 relied upon by the Board, those projections must be complete and accurate.

12          59.     With respect to Morgan Stanley’s Discounted Equity Value Analysis, Morgan

13 Stanley used management’s projections to calculate the discounted equity value per share of Cray

14 common stock using calendar year 2023 estimated EBIT and net income. Id. at 27. Morgan Stanley

15 used its Public Trading Comparables Analysis to select a reference range of 6.0x to 10.0x to Cray’s

16 calendar year 2023 EBIT and 7.0x to 11.0x to Cray’s calendar year 2023 net income. Id. Morgan

17 Stanley then discounted the values using a cost of equity of 9.7% calculated using the capital asset

18 pricing model. Id.

19          60.     The Proxy fails to disclose the Public Trading Comparables Analysis information

20 Morgan Stanley references in the Discounted Equity Value Analysis. The Proxy only discloses

21 multiples that represent the ratio of aggregate value, defined as the fully diluted market

22 capitalization plus total debt and non-controlling interests, less cash and equivalents, to estimated

23 revenue for calendar year 2020. Id. at 26. The Proxy does not disclose any information relating to

24 calendar year 2023 EBIT or calendar year 2023 price to earnings ratios in the Public Trading

25 Comparables Analysis.

26

27
                                                   - 19 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 20 of 30




 1          61.    Additionally, the Proxy fails to disclose any of the inputs that went into Morgan

 2 Stanley’s calculation of Cray’s cost of equity.

 3          62.    The Proxy must disclose the individual multiples for the companies referenced in

 4 the Public Trading Comparables Analysis and the inputs used to calculate Cray’s cost of equity.

 5 The absence of the above information renders Morgan Stanley’s Discounted Equity Value Analysis

 6 incomplete and misleading as it appears to substantially undervalue the Company. Thus, unless

 7 the information is disclosed, the Company’s shareholders are being materially misled regarding

 8 the value of the Company.

 9          63.    With respect to Morgan Stanley’s Discounted Cash Flow Analysis, Morgan Stanley

10 used the management projections, as modified by two different scenarios, to calculate Cray’s

11 UFCF. Id. at 27. Morgan Stanley also calculated a range of terminal values by applying perpetuity

12 growth rates ranging from 1.0% to 3.0% to the estimated UFCF at the terminal year and using

13 certain management-provided assumptions. Id. Morgan Stanley then discounted the equity values

14 using a discount rate range of 8.7 to 10.7%, based on Cray’s weighted average cost of capital, and

15 divided by the number of shares of common stock outstanding and the dilutive securities schedule

16 management provided as of May 10, 2019.

17          64.    Morgan Stanley’s Discounted Cash Flow Analysis is misleading because the

18 disclosed calculated UFCF values do not appear to be correct. Morgan Stanley’s analysis describes

19 a process by which UFCF was calculated, which is the same as the one described in footnote 4 of

20 the UFCF projections. Id. at 27, 33 n.4. However, when using the disclosed line items and

21 following Morgan Stanley’s formula, the values do not equal the disclosed UFCF values. It is

22 unclear exactly why the numbers are different, but whatever the reason, the failure to provide

23 accurate values makes Morgan Stanley’s Discounted Cash Flow Analysis misleading.

24          65.    Additionally, the Proxy fails to disclose the inputs and assumptions that went into

25 the selection of the perpetuity growth rates, the inputs and assumptions that were used to calculate

26

27
                                                     - 20 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
               Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 21 of 30




 1 Cray’s weighted average cost of capital, how stock based compensation was treated, the number

 2 of common stock outstanding and the dilutive securities schedule provided to Morgan Stanley.

 3         66.     Since information was omitted, shareholders are unable to discern the veracity of

 4 Morgan Stanley’s Discounted Cash Flow Analysis. Without further disclosure, shareholders are

 5 unable to compare Morgan Stanley’s calculations with the Company’s financial projections. The

 6 absence of any single piece of the above information renders Morgan Stanley’s Discounted Cash

 7 Flow Analysis incomplete and misleading. Thus, the Company’s shareholders are being materially

 8 misled regarding the value of the Company.

 9         67.     As a highly-respected professor explained in one of the most thorough law review

10 articles regarding the fundamental flaws with the valuation analyses bankers perform in support

11 of fairness opinions, in a discounted cash flow analysis a banker takes management’s projections

12 and then makes several key choices “each of which can significantly affect the final valuation.”

13 Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices

14 include “the appropriate discount rate, and the terminal value . . . ” Id. As Professor Davidoff

15 explains:

16         There is substantial leeway to determine each of these, and any change can
           markedly affect the discounted cash flow value . . . The substantial discretion and
17
           lack of guidelines and standards also makes the process vulnerable to manipulation
18         to arrive at the “right” answer for fairness. This raises a further dilemma in light of
           the conflicted nature of the investment banks who often provide these opinions[.]
19

20 Id. at 1577-78 (footnotes omitted).

21         68.     Therefore, in order for Cray shareholders to become fully informed regarding the

22 fairness of the Merger Consideration, the material omitted information must be disclosed to

23 shareholders.

24         69.     With respect to Morgan Stanley’s Premiums Paid Analysis, the Proxy fails to

25 disclose which transactions Morgan Stanley analyzed and their closing prices.

26

27
                                                   - 21 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 22 of 30




 1           70.    With respect to Morgan Stanley’s Equity Research Analysts’ Price Target Analysis,

 2 the Proxy fails to identify the individual price targets and identify their sources.

 3           71.    In sum, the Proxy independently violates both (i) Regulation G, which requires a

 4 presentation and reconciliation of any non-GAAP financial to their most directly comparable

 5 GAAP equivalent, and (ii) Rule 14a-9, since the material omitted information renders certain

 6 statements, discussed above, materially incomplete and misleading. As the Proxy independently

 7 contravenes the SEC rules and regulations, Defendants violated Section 14(a) and Section 20(a)

 8 of the Exchange Act by filing the Proxy to garner votes in support of the Proposed Transaction

 9 from Cray shareholders.

10           72.    Absent disclosure of the foregoing material information prior to the special

11 shareholder meeting to vote on the Proposed Transaction, Plaintiff and the other members of the

12 Class will not be able to make a fully-informed decision regarding whether to vote in favor of the

13 Proposed Transaction, and they are thus threatened with irreparable harm, warranting the

14 injunctive relief sought herein.

15           73.    Further, failure to remedy the deficient Proxy and consummate the Proposed

16 Transaction will directly and proximately cause damages and actual economic loss to shareholders

17 (i.e. the difference between the value to be received as a result of the Proposed Transaction and

18 the true value of their shares prior to the merger), in an amount to be determined at trial, to Plaintiff

19 and the Class.

20                                                COUNT I

21         (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                           17 C.F.R. § 244.100 Promulgated Thereunder)
22

23           74.    Plaintiff incorporates each and every allegation set forth above as if fully set forth
24 herein.

25           75.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use
26 of the mails or by any means or instrumentality of interstate commerce or of any facility of a

27
                                                     - 22 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 23 of 30




 1 national securities exchange or otherwise, in contravention of such rules and regulations as the

 2 Commission may prescribe as necessary or appropriate in the public interest or for the protection

 3 of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

 4 authorization in respect of any security (other than an exempted security) registered pursuant to

 5 section 78l of this title.” 15 U.S.C. § 78n(a)(1).

 6           76.    As set forth above, the Proxy omits information required by SEC Regulation G, 17

 7 C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G, among other

 8 things, requires an issuer that chooses to disclose a non-GAAP measure to provide a presentation

 9 of the “most directly comparable” GAAP measure and a reconciliation “by schedule or other

10 clearly understandable method” of the non-GAAP measure to the “most directly comparable”

11 GAAP measure. 17 C.F.R. § 244.100(a).

12           77.    The failure to reconcile the non-GAAP financial measures included in the Proxy

13 violates Regulation G and constitutes a violation of Section 14(a).

14           78.    As a direct and proximate result of the dissemination of the false and/or misleading

15 Proxy Defendants used to recommend that shareholders approve the Proposed Transaction,

16 Plaintiff and the Class will suffer damages and actual economic losses (i.e. the difference between

17 the value they will receive as a result of the Proposed Transaction and the true value of their shares

18 prior to the merger) in an amount to be determined at trial and are entitled to such equitable relief

19 as the Court deems appropriate, including rescissory damages.

20                                               COUNT II

21         (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                               Rule 14a-9 Promulgated Thereunder)
22

23           79.    Plaintiff incorporates each and every allegation set forth above as if fully set forth
24 herein.

25           80.    SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration
26 statements that contain “any statement which, at the time and in the light of the circumstances

27
                                                    - 23 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 24 of 30




 1 under which it is made, is false or misleading with respect to any material fact, or which omits to

 2 state any material fact necessary in order to make the statements therein not false or misleading[.]”

 3 17 C.F.R. § 240.14a-9(a).

 4          81.     Regulation G similarly prohibits the solicitation of shareholder votes by “mak[ing]

 5 public a non-GAAP financial measure that, taken together with the information accompanying that

 6 measure . . . contains an untrue statement of a material fact or omits to state a material fact

 7 necessary in order to make the presentation of the non-GAAP financial measure . . . not

 8 misleading.” 17 C.F.R. § 244.100(b) (emphasis added).

 9          82.     Defendants have issued the Proxy with the intention of soliciting shareholder

10 support for the Proposed Transaction. Each of the Defendants reviewed and authorized the

11 dissemination of the Proxy, which fails to provide critical information regarding, amongst other

12 things, the financial projections for the Company.

13          83.     In so doing, Defendants made untrue statements of fact and/or omitted material

14 facts necessary to make the statements made not misleading. Each of the Individual Defendants,

15 by virtue of their roles as directors and/or officers, were aware of the omitted information but failed

16 to disclose such information, in violation of Section 14(a). The Individual Defendants were

17 therefore negligent, as they had reasonable grounds to believe material facts existed that were

18 misstated or omitted from the Proxy but nonetheless failed to obtain and disclose such information

19 to shareholders although they could have done so without extraordinary effort.

20          84.     The Individual Defendants knew or were negligent in not knowing that the Proxy

21 is materially misleading and omits material facts that are necessary to render it not misleading.

22 The Individual Defendants undoubtedly reviewed and relied upon the omitted information

23 identified above in connection with their decision to approve and recommend the Proposed

24 Transaction.

25

26

27
                                                    - 24 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 25 of 30




 1          85.     The Individual Defendants knew or were negligent in not knowing that the material

 2 information identified above has been omitted from the Proxy, rendering the sections of the Proxy

 3 identified above to be materially incomplete and misleading.

 4          86.     The Individual Defendants were, at the very least, negligent in preparing and

 5 reviewing the Proxy. The preparation of a registration statement by corporate insiders containing

 6 materially false or misleading statements or omitting a material fact constitutes negligence. The

 7 Individual Defendants were negligent in choosing to omit material information from the Proxy or

 8 failing to notice the material omissions in the Proxy upon reviewing it, which they were required

 9 to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

10 involved in the process leading up to the signing of the Merger Agreement and the preparation of

11 the Company’s financial projections.

12          87.     Cray is also deemed negligent as a result of the Individual Defendants’ negligence

13 in preparing and reviewing the Proxy.

14          88.     The misrepresentations and omissions in the Proxy are material to Plaintiff and the

15 Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

16 omissions are not corrected prior to the vote on the Proposed Transaction.

17          89.     As a direct and proximate result of the dissemination of the false and/or misleading

18 Proxy Defendants used to recommend that shareholders approve the Proposed Transaction,

19 Plaintiff and the Class will suffer damages and actual economic losses (i.e. the difference between

20 the value they will receive as a result of the Proposed Transaction and the true value of their shares

21 prior to the merger) in an amount to be determined at trial and are entitled to such equitable relief

22 as the Court deems appropriate, including rescissory damages.

23

24

25

26

27
                                                    - 25 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 26 of 30




 1                                             COUNT III

 2                        (Against the Individual Defendants for Violations
 3                              of Section 20(a) of the Exchange Act)

 4           90.   Plaintiff incorporates each and every allegation set forth above as if fully set forth
 5 herein.

 6           91.   The Individual Defendants acted as controlling persons of Cray within the meaning
 7 of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as directors

 8 and/or officers of Cray, and participation in and/or awareness of the Company’s operations and/or

 9 intimate knowledge of the incomplete and misleading statements contained in the Proxy filed with

10 the SEC, they had the power to influence and control and did influence and control, directly or

11 indirectly, the decision making of the Company, including the content and dissemination of the

12 various statements that Plaintiff contends are materially incomplete and misleading.

13           92.   Each of the Individual Defendants was provided with or had unlimited access to
14 copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

15 shortly after these statements were issued and had the ability to prevent the issuance of the

16 statements or cause the statements to be corrected.

17           93.   In particular, each of the Individual Defendants had direct and supervisory
18 involvement in the day-to-day operations of the Company and, therefore, is presumed to have had

19 the power to control or influence the particular transactions giving rise to the Exchange Act

20 violations alleged herein and exercised the same. The Proxy at issue contains the unanimous

21 recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

22 were thus directly involved in preparing the Proxy.

23           94.   In addition, as the Proxy sets forth at length, and as described herein, the Individual
24 Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

25 Proxy purports to describe the various issues and information that the Individual Defendants

26

27
                                                   - 26 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
              Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 27 of 30




 1 reviewed and considered. The Individual Defendants participated in drafting and/or gave their

 2 input on the content of those descriptions.

 3          95.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 4 of the Exchange Act.

 5          96.     As set forth above, the Individual Defendants had the ability to exercise control

 6 over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

 7 their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

 8 Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

 9 result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably harmed.

10                                        PRAYER FOR RELIEF

11          WHEREFORE, Plaintiff prays for judgment and relief as follows:

12          A.      Declaring that this action is properly maintainable as a Class Action and certifying

13 Plaintiff as Class Representative and his counsel as Class Counsel;

14          B.      Enjoining Defendants and all persons acting in concert with them from proceeding

15 with the shareholder vote on the Proposed Transaction or consummating the Proposed Transaction,

16 unless and until the Company discloses the material information discussed above which has been

17 omitted from the Proxy;

18          C.      Directing Defendants to account to Plaintiff and the Class for all damages sustained

19 as a result of their wrongdoing and to award damages arising from proceeding with the Proposed

20 Transaction;

21          D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

22 attorneys’ and expert fees and expenses; and

23          E.      Granting such other and further relief as this Court may deem just and proper.

24                                                JURY DEMAND

25          Plaintiff demands a trial by jury on all issues so triable.

26

27
                                                     - 27 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
             Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 28 of 30




 1 Dated: July 2, 2019
                                                 Respectfully submitted,
 2

 3                                               TERRELL MARSHALL LAW GROUP PLLC

 4                                               By: /s/ Beth E. Terrell, WSBA # 26759
                                                    Beth E. Terrell, WSBA #26759
 5                                                  Email: bterrell@terrellmarshall.com
                                                    936 North 34th Street, Suite 300
 6
                                                    Seattle, Washington 98103
 7                                                  Telephone: (206) 816-6603
                                                    Facsimile: (206) 319-5450
 8
                                                    Nadeem Faruqi
 9                                                  Email: nfaruqi@faruqilaw.com
                                                    James M. Wilson, Jr.
10
                                                    Email: jwilson@faruqilaw.com
11                                                  FARUQI & FARUQI, LLP
                                                    685 Third Avenue, 26th Floor
12                                                  New York, NY 10017
                                                    Tel.: (212) 983-9330
13                                                  Fax: (212) 983-9331
14
                                                 Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                 - 28 -
28   CLASS ACTION COMPLAINT FOR
     VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
     THE SECURITIES EXCHANGE ACT OF 1934
Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 29 of 30
Case 2:19-cv-01026-BJR Document 1 Filed 07/02/19 Page 30 of 30
